Citation Nr: 1756190	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-16 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increased initial ratings for posttraumatic stress disorder (PTSD) with dysthymic disorder, evaluated as 50 percent disabling prior to August 16, 2013; 50 percent disabling from October 1, 2013, to April 15, 2015; and 70 percent disabling from April 16, 2015. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with dysthymic disorder with alcohol and cocaine dependence in full remission, and awarded a 50 percent rating, effective April 14, 2011.  The Veteran disagreed with the 50 percent rating and the current appeal ensued.  

In August 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record in the Veteran's Legacy Content Manager electronic claims file.  There is also a Veterans Benefits Management System virtual file in this case. 

In an April 2014 rating decision, the RO granted a temporary total hospitalization from August 16, 2013, to September 30, 2013.  The previous 50 percent rating was resumed effective October 1, 2013.

In March 2015, the Board remanded the claim for further development of the evidence.

The RO increased the evaluation of the Veteran's PTSD with dysthymic disorder to 70 percent in a June 2015 rating decision, effective April 16, 2015. 

The issue of a total disability rating based on unemployability due to service-connected disability (TDIU) was denied by the RO in April 2016.  The Veteran filed a notice of disagreement in May 2016.  The RO is still working on the TDIU claim and it would be premature for the Board to take action on the matter at this point. 


FINDING OF FACT

The Veteran withdrew his claim for entitlement to increased initial ratings for PTSD with dysthymic disorder in a letter dated June 2015, indicating that he did not wish to continue the appeal.  


CONCLUSION OF LAW

Regarding the claim of entitlement to increased initial ratings for PTSD with dysthymic disorder, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction with respect to this claim.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, given the Veteran's expression of intent to withdraw the claim on appeal, further discussion of the impact of VA's duties to notify and assist on the matter is not necessary.

II. Withdrawn Issue

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a).  An appeal may be withdrawn on the record at a hearing or in a written document.  38 C.F.R. § 20.204(b)(1).

Here, the Veteran withdrew his claim for entitlement to increased initial ratings for PTSD with dysthymic disorder in a letter dated June 2015.  The Veteran stated that he was satisfied with the current 70 percent rating and did not wish to continue the appeal.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the decision below.  In such circumstances, dismissal of the appeal is appropriate.  38 U.S.C. § 7105(d)(5). 

The Board finds that the Veteran's claim for entitlement to increased initial ratings for PTSD with dysthymic disorder is withdrawn and dismissed accordingly. 


ORDER

The claim of entitlement to increased initial ratings for PTSD with dysthymic disorder is dismissed. 



____________________________________________
BARBARA B. COPELAND. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


